DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20160320527 A1 teaches a method and device for sensor calibration in a downhole tool comprising: obtaining a plurality of master sensor responses with a master sensor in a set of training fluids, obtaining a plurality of node sensor responses with a plurality of node sensors in the set of training fluids, each of the plurality of node sensors and the master sensor including an optical element, finding a linear correlation between a compensated master data set and a node data set for a set of training fluids, generating a plurality of node sensor responses in a tool parameter space from the compensated master data set on a set of application fluids, and obtaining a reverse transformation based on the plurality of node sensor responses in a complete set of calibration fluids, wherein the complete set of calibration fluids comprises the set of training fluids and the set of application fluids. The method further includes determining a fluid characteristic from the plurality of node sensor responses in the synthetic parameter space using the reverse transformation and a synthetic fluid predictive model, and modifying operation parameters of a drilling or a well testing and sampling according to the fluid characteristic.
However, none of the prior art teach a method or system for calibrating a downhole tool sensor comprising: 
determining an adaptive fluid predictive model calibrated with a plurality of types of sensor data, the plurality of types of sensor responses comprising a first type of sensor response associated with a synthetic parameter space and a second type of sensor response associated with a tool parameter space; applying, in a processor circuit, the adaptive fluid predictive model to one or more fluid samples from the obtained field measurements; determining a value of a fluid answer product prediction with the applied adaptive fluid predictive model; or
selecting at least one of a plurality of evaluation points in a fluid predictive model to monitor the fluid predictive model during a pumpout operation with a plurality of types of sensor data inputs, the plurality of types of sensor data inputs comprising synthetic sensor responses and actual sensor responses; apply, in a processing circuit, the fluid predictive model to the plurality of types of sensor data inputs the selected evaluation point: determine which type of the plurality of types of sensor data inputs produces a more robust signal output with the applied fluid predictive model within the selected at least one of the plurality of evaluation points; bypass type of sensor data that produces a less robust signal output with the fluid predictive model; apply the type of sensor data that produces the more robust signal output with the fluid predictive model for a remainder duration of the pumpout operation; or
selecting a type of sensor data from field measurements associated with the available target fluid results; determine an adaptive fluid predictive model calibrated with a plurality of types of sensor inputs; apply, in a processing circuit, the adaptive fluid predictive model to the selected type of sensor data; process a signal output of the adaptive fluid predictive model; determine whether the signal output associated with the selected type of sensor data does not exceed a predetermined output correction threshold; integrate the selected type of sensor data to an existing calibration data distribution with a normalization algorithm to form a modified calibration data distribution when the signal output is determined not to exceed the predetermined output correction threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884